Exhibit 10.3

Execution Copy

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY OTHER SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (1) AN EFFECTIVE REGISTRATION
STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS, OR (2) AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

AmeriCredit Corp.

WARRANT

1,000,000 shares of Common Stock

September 25, 2008

This WARRANT (this “Warrant”) of AmeriCredit Corp., a Texas corporation (the
“Company”), is being issued to Wachovia Investment Holdings, LLC, a Delaware
limited liability company (the “Recipient”), in connection with (i) that certain
Loan and Security Agreement, dated September 25, 2008, among AmeriCredit Class B
Note Funding Trust, AmeriCredit Financial Services, Inc., AFS SenSub Corp.,
Wachovia Bank, National Association, Wachovia Capital Markets, LLC, and Wells
Fargo Bank, National Association, and (ii) that certain Loan and Security
Agreement, dated September 25, 2008, among AmeriCredit Class C Note Funding
Trust, AmeriCredit Financial Services, Inc., AFS SenSub Corp., Wachovia Bank,
National Association, Wachovia Capital Markets, LLC, and Wells Fargo Bank,
National Association.

1. Issuance of Warrant. For value received, the Company hereby grants to the
Recipient and its permitted successors and assigns (collectively, the “Holder”)
the right to purchase from the Company up to 1,000,000 shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”) (such shares
underlying this Warrant, the “Warrant Shares”), at a per share purchase price
equal to $13.55 (the “Exercise Price”), subject to the terms, conditions and
adjustments set forth below in this Warrant.

2. Expiration of Warrant. This Warrant shall expire at 5:00 PM, prevailing
Eastern time, on September 24, 2015 (the “Expiration Date”).

3. Exercise of Warrant. This Warrant shall be exercisable pursuant to the terms
of this Section 3.

3.1 Manner of Exercise.

(a) This Warrant may only be exercised by the Holder hereof on or prior to the
Expiration Date, in accordance with the terms and conditions hereof, in whole or
in part (but not as to fractional shares), during the Company’s normal business
hours on any day other than a Saturday or a Sunday or a day on which commercial
banking institutions in New York, New York are authorized by law to be closed (a
“Business Day”), by surrender of this Warrant to the Company at its office
maintained pursuant to Section 10.2(a) hereof, accompanied by a written exercise
notice in the form attached as Exhibit A hereto (or a reasonable facsimile
thereof) duly executed by the Holder, together with the payment of the aggregate
Exercise Price for the number of Warrant Shares purchased upon exercise of



--------------------------------------------------------------------------------

this Warrant. Upon surrender of this Warrant, the Company shall cancel this
Warrant document and shall, in the event of partial exercise, replace it with a
new Warrant document in accordance with Section 3.3. Notwithstanding the
foregoing, the Company shall not be required to issue a Warrant covering less
than 1,000 shares of Common Stock.

(b) Except as provided for in Section 3.1(c) below, each exercise of this
Warrant must be accompanied by payment in full of the aggregate Exercise Price
in cash, by cashier’s check or wire transfer of immediately available funds for
the number of Warrant Shares being purchased by the Holder upon such exercise.

(c) The aggregate Exercise Price for the number of Warrant Shares being
purchased may also, in the sole discretion of the Holder, be paid in full or in
part on a “cashless basis” at the election of the Holder in the form of Warrant
Shares withheld by the Company from the Warrant Shares otherwise to be received
upon exercise of this Warrant having an aggregate Fair Market Value on the date
of exercise equal to the aggregate Exercise Price of the Warrant Shares being
purchased by the Holder. For purposes of this Warrant, the term “Fair Market
Value” means with respect to a particular date, the volume weighted average
trading price of the Common Stock on and as reported by the principal securities
exchange on which the Common Stock is then listed or admitted to trading for the
ten (10) trading days immediately preceding such date, or, if the Common Stock
is not listed or admitted to trading on any securities exchange, as determined
in good faith and in a commercially reasonable manner by resolution of the Board
of Directors of the Company, based on the best information available to it.

For purposes of illustration of a cashless exercise of this Warrant under
Section 3.1(c), the calculation of such exercise shall be as follows:

 

   

X = Y (A-B)/A

where: X   =   the number of Warrant Shares to be issued to the Holder (rounded
up to the nearest whole share) Y   =   the number of Warrant Shares with respect
to which this Warrant is being exercised A   =   the Fair Market Value of the
Common Stock B   =   the Exercise Price

(d) For purposes of Rule 144 and sub-section (d)(3)(x) thereof, it is intended,
understood, and acknowledged that such amount of Common Stock that is issued in
exchange for non-cash consideration upon exercise of this Warrant and in
accordance with Section 3.1(c) above shall be deemed to have been acquired at
the time this Warrant was issued.

3.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been duly surrendered to the Company as
provided in Sections 3.1 and 12 hereof, and, at such time, the Holder in whose
name any certificate or certificates for Warrant Shares shall be issuable upon
exercise as provided in Section 3.3 hereof shall be deemed to have become the
holder or holders of record thereof of the number of Warrant Shares purchased
upon exercise of this Warrant.

 

2



--------------------------------------------------------------------------------

3.3 Delivery of Common Stock Certificates and New Warrant. As soon as reasonably
practicable after each exercise of this Warrant, in whole or in part, and in any
event within ten (10) Business Days thereafter, the Company, at its expense
(including the payment by it of any applicable issue taxes), will cause to be
issued in the name of and delivered to the Holder hereof or, subject to Sections
9 and 10 hereof, as the Holder (upon payment by the Holder of any applicable
transfer taxes) may direct:

(a) a certificate or certificates (with appropriate restrictive legends, as
applicable) for the number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares to which the Holder shall be entitled upon
exercise; and

(b) in case exercise is in part only, a new Warrant document of like tenor,
dated the date hereof, for the remaining number of Warrant Shares issuable upon
exercise of this Warrant after giving effect to the partial exercise of this
Warrant.

3.4 Fractional Warrant Shares. The Company shall not be required to issue
fractional Warrant Shares on the exercise of this Warrant. If any fraction of a
Warrant Share would, except for the provisions of this Section 3.4, be issuable
on the exercise of this Warrant (or specified portion thereof), the Company
shall round up such fractional share to the nearest whole share.

3.5 Compliance with Law.

(a) Notwithstanding anything in this Warrant to the contrary, in no event shall
a Holder be entitled to exercise this Warrant unless (i) a registration
statement filed under the Securities Act of 1933, as amended (the “Securities
Act”), in respect of the issuance of the Warrant Shares is then effective or
(ii) an exemption from the registration requirements is available under the
Securities Act for the issuance of the Warrant Shares at the time of such
exercise.

(b) If any shares of Common Stock required to be reserved for purposes of
exercise of this Warrant require, under any other Federal or state law or
applicable governing rule or regulation of any national securities exchange,
registration with or approval of any governmental authority, or listing on any
such national securities exchange before such shares may be issued upon
exercise, the Company will at its own expense use its best efforts to cause such
shares to be duly registered or approved by such governmental authority or
listed on the relevant national securities exchange, as the case may be.

3.6 Limitations on Settlement by the Company. Notwithstanding anything herein to
the contrary, in no event shall the Company be required to deliver Warrant
Shares in connection with the exercise of this Warrant in excess of 4,000,000
shares of Common Stock (the “Capped Number”). The Company represents and
warrants that the Capped Number is equal to or less than the sum of (a) the
number of authorized but unissued shares of Common Stock and (b) the number of
treasury shares, in each case, of the Company that are not reserved for future
issuance in connection with transactions in the shares of the capital stock of
the Company (other than this Warrant) on the date of this Warrant (such shares,
the “Available Shares”). In the event the Company shall not have delivered the
full number of Warrant Shares, up to the Capped Number, otherwise deliverable as
a result of the Company not having sufficient authorized but unissued shares of
capital stock available at the time or times that this Warrant is exercised (the
resulting deficit, the “Deficit Shares”), the Company shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Warrant Shares when, and to the
extent, that (i) shares of capital stock are repurchased, acquired or otherwise
received by the Company or any of its subsidiaries after the date of exercise of
this Warrant (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued shares of capital stock reserved
for issuance in respect of other transactions become no longer so

 

3



--------------------------------------------------------------------------------

reserved and (iii) the Company additionally authorizes any unissued shares of
capital stock. The Company shall immediately notify Holder of the occurrence of
any of the foregoing events (including the number of shares of capital stock
subject to clause (i), (ii) or (iii) and the corresponding number of shares of
capital stock to be delivered) and promptly deliver such Warrant Shares
thereafter. The Company shall not take any action to decrease the number of
Available Shares below the Capped Number.

4. Certain Adjustments. For so long as this Warrant is outstanding:

4.1 Mergers or Consolidations. If at any time after the date hereof, there shall
be a capital reorganization (other than a combination or subdivision of Common
Stock otherwise provided for herein) resulting in a reclassification to or
change in the securities issuable upon exercise of this Warrant (a
“Reorganization”), or a merger or consolidation of the Company with another
corporation, partnership, limited liability company, or business organization (a
“Person” or the “Persons”) (other than a merger with another Person in which the
Company is a continuing corporation and which does not result in any
reclassification or change in the securities issuable upon exercise of this
Warrant or a merger effected exclusively for the purpose of changing the
domicile of the Company) (a “Merger”), then, as a part of such Reorganization or
Merger, lawful provision and adjustment shall be made so that the Holder shall
thereafter be entitled to receive, upon exercise of this Warrant, the number of
shares of stock or any other equity or debt securities or property to which the
Holder would have been entitled upon consummation of the Reorganization or
Merger if such Holder had exercised this Warrant immediately prior to such
Reorganization or Merger. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Warrant with respect to the rights
and interests of the Holder after the Reorganization or Merger to the end that
the provisions of this Warrant (including adjustment of the Exercise Price then
in effect and the number of Warrant Shares) shall be applicable after that
event, as near as reasonably may be, in relation to any shares of stock,
securities, property or other assets thereafter deliverable upon exercise of
this Warrant. The Company will not effect any Reorganization or Merger unless
prior to the consummation thereof each corporation or entity (other than the
Company) which may be required to deliver any securities or other property upon
the exercise of the Warrant as provided herein shall assume in a written
agreement the obligation to deliver to the Holder such securities or other
property as (in accordance with the foregoing provisions) the Holder may be
entitled to receive and agreeing and confirming that this Warrant shall continue
in full force and effect, enforceable against the Company and such corporation
or entity in accordance with the terms thereof and hereof. The foregoing
provisions of this Section 4.1 shall similarly apply to successive
Reorganizations and Mergers.

4.2 Splits and Subdivisions; Dividends. In the event the Company should at any
time or from time to time (a) effectuate a split or subdivision of the
outstanding shares of Common Stock, (b) pay a dividend in or make a distribution
payable in additional shares of Common Stock or other securities that are
convertible or exchangeable or exercisable into shares of Common Stock (“Common
Stock Equivalents”), or (c) issue by reclassification of its Common Stock any
other capital stock of the Company, in each case without payment of any
consideration by such holder for the additional shares of Common Stock or Common
Stock Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of the applicable record date (or the
date of such distribution, split, subdivision or reclassification if no record
date is fixed), the per share Exercise Price shall be appropriately decreased
and the number of Warrant Shares shall be appropriately increased in proportion
to such increase (or potential increase) of outstanding shares; provided,
however, that no adjustment shall be made in the event the split, subdivision,
dividend, distribution or reclassification is not effectuated. The adjustment
pursuant to this Section 4.2 shall be made successively each time that any event
listed in this Section 4.2 above shall occur.

4.3 Combination of Shares. If the number of shares of Common Stock outstanding
at any time after the date hereof is decreased by a combination or reverse split
of the outstanding shares of Common Stock, the per share Exercise Price shall be
appropriately increased and the number of shares of Warrant Shares shall be
appropriately decreased in proportion to such decrease in outstanding shares.

 

4



--------------------------------------------------------------------------------

4.4 Cash Dividends and Other Distributions. If, when the Exercise Price is
greater than the Fair Market Value, the Company shall distribute to holders of
Common Stock (a) any dividend or other distribution of cash, evidences of its
indebtedness, or any other properties or securities (other than any dividend or
distribution described in Section 4.2) or (b) any options, warrants, or other
rights to subscribe for or purchase any of the foregoing (other than any rights,
options, warrants, or securities described below), the Holder shall thereafter
be entitled, in addition to the Warrant Shares receivable upon exercise of the
Warrant, to receive, upon the exercise of the Warrant, the same cash, evidences
of indebtedness, other property or securities, or options, warrants or other
rights to subscribe for or purchase the foregoing that the Holder would have
received if such Holder had exercised this Warrant immediately prior to such
distribution. At the time of such distribution, the Company shall make
appropriate reserves to ensure the timely performance of the provisions of this
Section 4.4; provided, however, that the Holder shall not be entitled to receive
any of the foregoing upon the exercise of this Warrant (i) if, at the time of
such distribution, the Company makes the same distribution to the Holder of this
Warrant as it makes to holders of Common Stock pro rata based on the number of
shares of Common Stock for which this Warrant is exercisable (whether or not
currently exercisable), or (ii) as a result of the issuance or other sale by the
Company of any of its shares of Common Stock upon (A) the conversion or exchange
of any of the Company’s preferred stock, warrants, options or other convertible
or exchangeable securities, provided, such preferred stock, warrants, options or
other convertible or exchangeable securities are outstanding as of the date of
this Warrant, (B) the grant or exercise of any stock options, restricted stock,
restricted stock units, stock appreciation rights or other forms of stock or
stock-based rights granted to officers, directors or employees of the Company
pursuant to a stock option plan, benefit plan or incentive plan of the Company,
whether in effect as of the date of this Warrant or approved by the Board of
Directors of the Company after the date of this Warrant, or (C) the grant or
issuance of rights to holders of Common Stock pursuant to a rights offering.

4.5 Redemptions; Tender Offers; Exchange Offers. In the event that the Company
or any subsidiary of the Company shall, directly or indirectly, redeem, purchase
or otherwise acquire shares of Common Stock pursuant to a plan of redemption,
tender offer or exchange offer for a price per share of Common Stock that is
greater than the Fair Market Value of a share of Common Stock (calculated as of
the end of the trading day on the day on which such tender offer or exchange
offer expires), then the Exercise Price shall be adjusted to a number determined
by multiplying the Exercise Price immediately before such redemption,
acquisition or exchange by a fraction of which the denominator shall be the then
Fair Market Value per share of Common Stock immediately prior to such event and
the numerator shall be the result of dividing (a) an amount equal to (i) the
product of the number of shares of Common Stock outstanding and the Fair Market
Value per share of Common Stock, in each case immediately prior to such event
minus (ii) the aggregate consideration paid by the Company in such event (plus,
in the case of such options, rights or convertible or exchangeable securities,
the aggregate additional consideration to be paid by the Company upon exercise,
conversion or exchange), by (b) the number of shares of Common Stock outstanding
immediately after such redemption, acquisition or exchange.

4.6 Certain Issuances.

(a) Without duplication of any other items contained in the Warrant, if at any
time or from time to time the Company shall issue (i) Common Stock at a price
per share that is lower at the date of such issuance than the then current Fair
Market Value or (ii) rights, options, or warrants for, or securities convertible
or exchangeable into, Common Stock entitling the holders thereof to subscribe
for or purchase shares of Common Stock at a price per share that is lower at the
date of such issuance than the then current Fair Market Value, then the number
of shares of Common Stock thereafter purchasable

 

5



--------------------------------------------------------------------------------

upon the exercise of the Warrant shall be determined by multiplying the number
of shares of Common Stock theretofore purchasable upon exercise of the Warrant
by a fraction, the numerator of which shall be the number of shares of Common
Stock outstanding on the date of issuance of such Common Stock, rights, options,
warrants, or convertible or exchangeable securities (assuming the exercise or
conversion of all then outstanding rights, options, warrants or convertible or
exchangeable securities) plus the number of additional shares of Common Stock
offered for subscription or purchase or into which such securities are
convertible or exchangeable, and the denominator of which shall be the number of
shares of Common Stock outstanding on the date of issuance of such Common Stock,
rights, options, warrants, or convertible or exchangeable securities (assuming
the exercise or conversion of all then outstanding rights, options, warrants or
convertible or exchangeable securities) plus the total number of shares of
Common Stock that could be purchased with the aggregate consideration received
through issuance of such Common Stock, rights, options, warrants, or convertible
or exchangeable securities at the then current Exercise Price. In the event of
any such adjustment, the Exercise Price shall be adjusted to a number determined
by dividing the Exercise Price immediately before such date of issuance by the
aforementioned fraction. Such adjustment shall be made whenever such shares of
Common Stock, rights, options, warrants, or convertible or exchangeable
securities are issued and shall become effective retroactively immediately after
the date on which such Persons became entitled to receive such shares of Common
Stock, rights, options, warrants or convertible or exchangeable securities.

(b) This Section 4.6 shall not apply to issuances of Common Stock, rights,
options, warrants, or convertible or exchangeable securities resulting from or
in connection with:

(i) an issuance of Common Stock, rights, warrants, options and/or convertible or
exchangeable securities in connection with any financing transaction, including,
without limitation, senior or subordinated notes, securitizations or similar
transactions, commercial bank or non-bank facilities, commitments or
arrangements, bridge financing or back-stop facilities, commitments or
arrangements, whole-loan purchase facilities, commitments or arrangements,
forward purchase facilities, commitments or arrangements, or other similar
facilities, commitments, arrangements or issuances of debt obligations or
securities,

(ii) the conversion or exchange of any of the Company’s preferred stock,
warrants, options or other convertible or exchangeable securities, provided,
such preferred stock, warrants, options or other convertible or exchangeable
securities are outstanding as of the date of this Warrant or were issued in
connection with a transaction set out in Section 4.6(b)(i),

(iii) the grant or exercise of any stock options, restricted stock, restricted
stock units, stock appreciation rights or other forms of stock or stock-based
rights granted to officers, directors or employees of the Company pursuant to a
stock option plan, benefit plan or incentive plan of the Company, whether in
effect as of the date of this Warrant or approved by the Board of Directors of
the Company after the date of this Warrant,

(iv) the exercise of the Warrant,

(v) a Merger or Reorganization,

(vi) a bona fide firm commitment public offering or a best efforts public
offering of the Common Stock of the Company, any of which that is consummated
more than ninety (90) days following the date hereof, where the issuance price
for shares of Common Stock in such offering is not more than 10% less than the
closing sale price for the shares of Common Stock of the Company on the day that
the issuance price in such offering is determined, on and as reported by the
principal securities exchange on which the Common Stock is then listed or
admitted to trading, or

 

6



--------------------------------------------------------------------------------

(vii) the grant or issuance of rights pursuant to a shareholder rights plan.

(c) If any Common Stock, rights, options, warrants or convertible or
exchangeable securities are issued together with other obligations or
securities, then an allocation shall be made of the aggregate consideration
received as between such Common Stock, rights, options, warrants or convertible
or exchangeable securities, on the one hand, and such other obligations or
securities, on the other hand (as determined in good faith and in a commercially
reasonable manner by the Board of Directors, whose determination shall be
evidenced by a board resolution, a copy of which will be sent to Holders upon
request), to determine a price per share for such Common Stock, rights, options,
warrants or convertible or exchangeable securities for the purposes of this
Section 4.6. This Section 4.6 shall apply with equal force and effect to any
amendment, revision, adjustment, or other modification of the terms of any
outstanding rights, options, or warrants for, or securities convertible or
exchangeable into, Common Stock if and to the extent that such amendment,
revision, adjustment, or other modification has the effect of allowing the
holders thereof to subscribe for or purchase shares of Common Stock at a price
per share that is lower at the date of such modification than the then current
Fair Market Value, subject to the provisions of Section 4.6(b). No adjustment
shall be made pursuant to this Section 4.6 that would have the effect of
decreasing the number of shares of Common Stock purchasable upon exercise of the
Warrant or of increasing the Exercise Price.

4.7 Superseding Adjustment. Upon the expiration of any rights, options,
warrants, or conversion or exchange privileges that resulted in any adjustment
pursuant to this Section 4, if any thereof shall not have been exercised, the
number of Warrant Shares purchasable upon the exercise of this Warrant shall be
readjusted as if (a) the only shares of Common Stock issuable upon exercise of
such rights, options, warrants, or conversion or exchange privileges were the
shares of Common Stock, if any, actually issued upon the exercise of such
rights, options, warrants, or conversion or exchange privileges and (b) shares
of Common Stock actually issued, if any, were issuable for the consideration
actually received by the Company upon such exercise plus the aggregate
consideration, if any, actually received by the Company for the issuance, sale,
or grant of all such rights, options, warrants, or conversion or exchange
privileges whether or not exercised and the Exercise Price shall be readjusted
inversely; provided, however, that no such readjustment shall (except by reason
of an intervening adjustment under Section 4.2) have the effect of either
decreasing the number of Warrant Shares purchasable upon the exercise of this
Warrant or increasing the Exercise Price by an amount in excess of the amount of
the adjustment to such number of Warrant Shares or to the Exercise Price
initially made in respect of the issuance, sale, or grant of such rights,
options, warrants, or conversion or exchange privileges.

4.8 Notices of Record Date, Etc. In case:

(a) the Company shall take a record of the holders of its Common Stock (or other
securities at the time receivable upon the exercise of the Warrant) for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for, purchase or otherwise acquire any shares of stock of any
class or any other securities, or to receive any other right;

(b) of any Reorganization of the Company, any Merger of the Company with or into
another corporation, or any conveyance of all or substantially all of the assets
of the Company to another corporation; or

(c) of any voluntary or involuntary dissolution, liquidation or winding up of
the Company,

then, and in each such case, the Company shall mail or cause to be mailed to the
Holder specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or

 

7



--------------------------------------------------------------------------------

right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which such Reorganization, Merger, conveyance,
dissolution, liquidation or winding up is to take place, and the time, if any,
which is to be fixed, as to which the holders of record of Common Stock (or such
other securities at the time receivable upon the exercise of the Warrant) shall
be entitled to exchange their shares of Common Stock (or such other securities)
for securities or other property deliverable upon such Reorganization, Merger,
conveyance, dissolution, liquidation or winding up. Such notice shall be mailed
at least ten (10) days prior to the date therein specified and the Warrant may
be exercised prior to said date during the term of the Warrant.

4.9 No Duplication. Notwithstanding anything else contained in this Section 4,
no single event shall result in an adjustment to either the Exercise Price or
the number of Warrant Shares issuable upon exercise of the Warrant under more
than one of the subsections set forth in this Section 4 so as to result in
duplication.

5. No Impairment. The Company will not, by amendment of its Articles of
Incorporation or Bylaws or through any consolidation, merger, reorganization,
transfer of assets, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant. Without limiting the generality of the foregoing, the
Company will not take any action which results in any adjustment of the number
of Warrant Shares if the total number of shares of Common Stock issuable after
the action upon the exercise of this Warrant would exceed the Capped Number.

6. Chief Financial Officer’s Report as to Adjustments. With respect to each
adjustment pursuant to Section 4 of this Warrant, the Company, at its expense,
will promptly compute the adjustment or re-adjustment in accordance with the
terms of this Warrant and cause its Chief Financial Officer to certify the
computation (other than any computation of the fair value of property of the
Company, as the case may be) and prepare a report setting forth, in reasonable
detail, the event requiring the adjustment or re-adjustment and the amount of
such adjustment or re-adjustment, the method of calculation thereof and the
facts upon which the adjustment or re-adjustment is based, and the Exercise
Price and the number of Warrant Shares or other securities purchasable hereunder
after giving effect to such adjustment or re-adjustment, which report shall be
sent by a commercial overnight courier to the Holder. The Company will also keep
copies of all reports at its office maintained pursuant to Section 10.2(a)
hereof and will cause them to be available for inspection at the office during
normal business hours upon reasonable notice by the Holder or any prospective
purchaser of the Warrant designated by the Holder thereof.

7. Reservation of Shares. The Company shall, solely for the purpose of effecting
the exercise of this Warrant, at all times during the term of this Warrant,
reserve and keep available, free from preemptive rights, out of its authorized
but unissued shares of Common Stock, such number of its shares of Common Stock
equal to the Capped Number. The Company hereby represents and warrants that all
shares of Common Stock issuable upon exercise of this Warrant shall be duly
authorized and, when issued and paid for upon exercise in accordance with the
terms of this Warrant, shall be validly issued, fully paid and nonassessable,
and free of preemptive rights and free from all taxes, liens, charges and
security interests with respect to the issuer thereof, other than restrictions
on transfer pursuant to this Warrant and applicable federal and state securities
laws. The Company covenants that the transfer agent for the Common Stock (which
may be the Company if it is acting as its own transfer agent) (the “Transfer
Agent”) and every subsequent transfer agent for the Company’s Common Stock will
be irrevocably authorized and directed by the Company at all times to reserve
such number of authorized shares as is consistent with the provisions of this
Section 7. The Company will keep a copy of this Warrant on file with the
Transfer Agent, and will furnish such Transfer Agent a copy of all notices of
adjustments and certificates related thereto which are transmitted to each
Holder pursuant to Section 6.

 

8



--------------------------------------------------------------------------------

8. Registration and Listing.

8.1 Definitions. As used in this Section 8, the term “Registrable Securities”
means any shares of Common Stock issuable upon the exercise of this Warrant and
any other securities issued to the Holder in exchange or substitution for such
shares, until the date (if any) on which such shares or other securities may be
sold immediately without registration pursuant to Rule 144 promulgated pursuant
to the Securities Act. As used in this Section 8, the term “Best Efforts” means
the efforts that a prudent person desirous of achieving a result would use in
similar circumstances to ensure that such result is achieved as expeditiously as
possible, but shall not be deemed to mean that the Company shall be required to
endanger its financial viability.

8.2 Registration.

(a) The Company shall prepare and file with the United States Securities and
Exchange Commission (the “SEC”), as soon as practicable but no later than the
45th day following the date hereof (the “Filing Due Date”), a Registration
Statement for an offering to be made on a delayed or continuous shelf basis
following the date of effectiveness covering the resale of the Registrable
Securities by the Holder (the “Registration Statement”) in accordance with the
intended method or methods of distribution thereof. The Registration Statement
shall be on Form S-3 under the Securities Act and, if the Company is a well
known seasoned issuer, shall be an automatic shelf registration statement (each
within the meaning of Rule 405 under the Securities Act) or, if Form S-3 is not
available, another appropriate form selected by the Company permitting
registration of the resale of the Registrable Securities by the Holder from time
to time on a delayed or continuous shelf basis. The Company shall use its Best
Efforts to cause the Registration Statement to become effective pursuant to the
Securities Act as soon as practicable. Notwithstanding the foregoing, if the
Company shall furnish to the Holder a certificate signed by the Chief Executive
Officer or Chief Financial Officer of the Company stating that, in the good
faith judgment of the Board of Directors of the Company, such registration,
offering or use would reasonably be expected to materially adversely affect or
materially interfere with any bona fide and imminent material financing of the
Company or any imminent material transaction under consideration by the Company
or would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially adversely affect the Company, the Company shall have the
right to defer taking action with respect to such filing for a period of not
more than 90 days after the Filing Due Date. The Company shall not include in
the Registration Statement any securities other than the Registrable Securities.
The Holder may select the underwriters for any underwritten offering of the
securities pursuant to the Registration Statement, subject to the consent of the
Company, not to be unreasonably withheld.

(b) The Registration Statement shall not be deemed to have become effective
under the Securities Act (i) unless it has been filed and has been declared
effective under the Securities Act by the SEC and remains effective pursuant to
the Securities Act with respect to the disposition of all Registrable Securities
on a continuous shelf basis until all such Registrable Securities are sold or
cease to be Registrable Securities, or (ii) if the offering of the Registrable
Securities pursuant to such Registration Statement is interfered with by any
stop order, cease trade order, injunction or other order or requirement of the
SEC or any other governmental agency, court or stock exchange, other than by
reason of some act or omission by the Holder.

(c) No Holder of Registrable Securities may participate in any underwritten
registration pursuant to a Registration Statement filed pursuant to the terms
hereof unless such Holder (i) agrees to sell such Holder’s Registrable
Securities on the basis provided in and in compliance with any underwriting
arrangements, (ii) completes and executes all customary questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such

 

9



--------------------------------------------------------------------------------

underwriting arrangements, and (iii) furnishes to the Company such information
regarding such Holder and the distribution of such Registrable Securities as the
Company may, from time to time, reasonably request in writing to comply with the
Securities Act and other applicable law. The Company may exclude from such
registration the Registrable Securities of any Holder who fails to furnish such
information within a reasonable time after receiving such request.

(d) Each Holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 8.3(f)(ii), (iii), (v),
(vi) or (vii) hereof, such Holder will forthwith discontinue the offering of
such Registrable Securities covered by the Registration Statement or prospectus
(a “Blackout”) until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 8(g) hereof, or until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
prospectus may be resumed, and has received copies of any amendments or
supplements thereto. In the event the Company shall give any such notice, the
period of time for which a Registration Statement is required hereunder to be
effective shall be extended by the number of days during such periods from and
including the date of the giving of such notice to and including the date when
each seller of Registrable Securities covered by such Registration Statement
shall have received the Advice or the copies of the supplemented or amended
prospectus contemplated by Section 8(g) hereof and in no event shall (i) any
Blackout (or series of Blackouts) persist for more than sixty (60) days, or
(ii) the aggregate number of days the Holder shall be subject to Blackouts
during any twelve-month period exceed ninety (90) days.

8.3 Registration Procedures. At its expense, the Company will:

(a) promptly notify the Holder of the effectiveness of the Registration
Statement filed in accordance with this Section 8 and use its Best Efforts to
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to (i) keep such registration statement continuously effective and the
prospectus included therein continuously effective and usable for a period
commencing on the date that such Registration Statement is initially declared
effective by the SEC and ending on the Termination Date (as defined below), and
(ii) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in the Registration Statement, as so amended or such
prospectus as so supplemented from time to time at the request of Holder,
including any underwritten offering of Registrable Securities pursuant to the
Registration Statement; provided, however, that (1) before filing the
Registration Statement or any amendment thereto, or any related prospectus or
any amendment or supplement thereto (including documents that would be
incorporated or deemed to be incorporated in any of the foregoing by reference)
the Company will furnish to Holder, not more than one counsel chosen by Holder
(“Special Counsel”) and the managing underwriters, if any, copies of all such
documents proposed to be filed, which documents will be subject to the review
and comment of Holder, such Special Counsel and such underwriters, and the
Company will not file any such Registration Statement or amendment thereto or
any prospectus or any supplement thereto (excluding such documents that, upon
filing, will be incorporated or deemed to be incorporated by reference therein)
to which Holder or the managing underwriter, if any, shall reasonably object,
and (2) the Company shall notify the Special Counsel and each seller of
Registrable Securities of any stop order issued or threatened by the SEC and use
its Best efforts to take all action required to prevent the entry of such stop
order or to remove it if entered;

(b) use its Best Efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement, or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as reasonably practicable;

 

10



--------------------------------------------------------------------------------

(c) if requested by the managing underwriters, if any, or Holder, (i) promptly
incorporate in an amended prospectus, prospectus supplement or post-effective
amendment to the Registration Statement such information as the managing
underwriters, if any, and Holder agree should be included therein as may be
required by applicable law, including in connection with any intended method of
disposition by the sellers of securities covered by the Registration Statement,
and (ii) make all required filings of such amended prospectus, prospectus
supplement or post-effective amendment as soon as practicable after the Company
has received notification of the matters to be incorporated therein; provided,
however, that the Company will not be required to take any actions under this
Section 8.3(c) that are not, in the written opinion of counsel for the Company,
in compliance with applicable law;

(d) furnish to the Holder and each underwriter, if any, without charge, such
number of copies of the Registration Statement, each amendment and supplement
thereto, the prospectus included in such Registration Statement (including each
preliminary prospectus), each amendment and supplement thereto, and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by the Holder;

(e) register or qualify such Registrable Securities under such other securities
or blue sky laws of such jurisdictions as the Holder reasonably requests and do
any and all other acts and things which the Holder deems reasonably necessary or
advisable to enable the Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by the Holder; provided,
however, that the Company shall not be required to: (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subparagraph; (ii) subject itself to taxation in any such
jurisdiction where it is not already subject; or (iii) consent to general
service of process in any such jurisdiction where it is not already subject
thereto;

(f) notify Holder and the managing underwriters, if any, promptly, and (if
requested by any such Person) confirm such notice in writing, (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to the Registration Statement or any related prospectus or for additional
information related thereto, (iii) of the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, (iv) if at any time the representations and warranties of the
Company contained in any agreement contemplated by Section 8(l) (including any
underwriting agreement) cease to be true and correct in any material respect, if
and only to the extent that such representations and warranties are continuing
under such agreement or if there is a continuing prospectus delivery
requirement, (v) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, (vi) of the occurrence of any
event that makes any statement made in the Registration Statement or any related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, any related Prospectus or any such
document so that, in the case of the Registration Statement, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and, in the case of a Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (vii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate;

 

11



--------------------------------------------------------------------------------

(g) upon the occurrence of any event contemplated by Section 8(f)(vi) or
8(f)(vii), prepare a supplement or post-effective amendment to each Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(h) immediately upon their issuance, use its Best Efforts to cause all such
Registrable Securities registered pursuant to the Registration Statement to be
listed on each securities exchange on which similar securities issued by the
Company are then listed;

(i) use its Best Efforts to cause any Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(j) comply with all applicable rules and regulations of the SEC and make
generally available to its security holders earnings statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule later promulgated) no later than no later than 40 calendar days
after the end of any 12-month period (or 60 calendar days after the end of any
12-month period if such period is a fiscal year) (i) commencing at the end of
any fiscal quarter in which Registrable Securities are sold to underwriters in a
firm commitment or best efforts underwritten offering, or (ii) if not sold to
underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover such 12- month period;

(k) as needed, (i) engage an appropriate transfer agent and provide the transfer
agent with printed certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and (ii) provide a CUSIP
number for the Registrable Securities;

(l) enter into such customary agreements (including, in the event of an
underwritten offering, an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other commercially
reasonable and customary actions in connection therewith (including those
reasonably requested by Holder or, in the event of an Underwritten Offering,
those reasonably requested by the managing underwriters) in order to facilitate
the disposition of such Registrable Securities and in such connection, but only
where an underwriting agreement is entered into in connection with an
underwritten offering: (i) make such representations and warranties to the
underwriters with respect to the businesses of the Company and its subsidiaries,
the Registration Statement, prospectus and documents incorporated by reference
or deemed incorporated by reference therein, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof, which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, addressed to each of the underwriters covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters;
(iii) use its Best Efforts to obtain “comfort” letters and updates thereof from
the independent certified public accountants of the Company (and, if necessary,
any other certified public accountants of any subsidiary of the Company or

 

12



--------------------------------------------------------------------------------

of any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with underwritten offerings; (iv) cause the Company’s
management to be made available for, and assist in, the marketing and
disposition of such Registrable Securities in the manner and to the extent
reasonably requested by the underwriters including, without limitation,
participation by management in customary road shows, investor conferences and
other similar presentations; and (v) deliver such documents and certificates as
may be reasonably requested by the managing underwriters, if any, to evidence
the continued validity of the representations and warranties of the Company and
its subsidiaries made pursuant to clause (i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement entered
into by the Company. The foregoing actions will be taken in connection with each
closing under such underwriting agreement as and to the extent required
thereunder;

(m) make available for reasonable inspection during normal business hours by a
representative of a Holder holding Registrable Securities being sold, any
underwriter participating in any disposition of Registrable Securities, and any
attorney, accountant or other agent retained by a Holder or representatives or
any underwriter (each, an “Inspector”), all financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement;

(n) keep Special Counsel advised as to the initiation and progress of any
registration under this Section 8;

(o) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with any
stock exchanges or markets in which securities of the Company are listed or
quoted; and

(p) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

8.4 Expenses. The Company shall pay all Registration Expenses (as defined below)
relating to the registration and listing obligations set forth in this
Section 8. For purposes of this Warrant, the term “Registration Expenses” means:
(a) all registration, filing and NASD fees, (b) all fees and expenses of
complying with securities or blue sky laws, (c) all printing expenses, (d) the
fees and disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or “comfort” letters
required by or incident to such performance and compliance, (e) premiums and
other costs of policies of insurance (if any) against liabilities arising out of
the public offering of the Registrable Securities being registered, if the
Company desires such insurance, and (f) reasonable fees and expenses of Special
Counsel.

8.5 Information Provided by Holders. The Holder shall furnish to the Company
such information as the Company may reasonably request in writing to enable the
Company to comply with the provisions hereof in connection with any registration
referred to in this Warrant.

8.6 Effectiveness Period. The Company shall use its Best Efforts to keep the
Registration Statement effective under the Securities Act until the date (the
“Termination Date”) which is the earlier date of when (a) all Registrable
Securities covered by such Registration Statement have been sold or (b) all
Registrable Securities covered by such Registration Statement may be sold
immediately without registration under the Securities Act and without volume
restrictions pursuant to Rule 144 under the

 

13



--------------------------------------------------------------------------------

Securities Act, as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and reasonably acceptable to the
Company’s transfer agent and the affected holders of Registrable Securities.

8.7 Net Cash Settlement. Notwithstanding anything herein to the contrary, in no
event will the Holder be entitled to receive a net-cash settlement as liquidated
damages in lieu of physical settlement in shares of Common Stock, regardless of
whether the Common Stock underlying this Warrant is registered pursuant to an
effective registration statement; provided, however, that the foregoing will not
preclude the Holder from seeking other remedies at law or equity for breaches by
the Company of its registration obligations hereunder.

8.8 Indemnification.

(a) The Company agrees to indemnify and hold harmless each Holder, each past
Holder, each person, if any, who controls such Holder within the meaning of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and their respective affiliates, directors, officers, employees,
representatives and agents (collectively, the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the Warrant
Shares) to which each Indemnified Party becomes subject under the Securities
Act, the Exchange Act or otherwise, insofar as such losses, claims, damages,
liabilities or actions arise out of or are based upon (1) any untrue statement
or alleged untrue statement of a material fact contained in a Registration
Statement or prospectus or in any amendment or supplement thereto or in any
preliminary prospectus relating to a Registration Statement, or that arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (2) any failure or alleged failure of the Company to
comply with any applicable statute, rule or regulation in connection with the
Registration Statement or any offering contemplated thereby, and shall
reimburse, as incurred, the Indemnified Parties for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage, liability or action arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in a Registration Statement or prospectus or in any amendment or
supplement thereto or in any preliminary prospectus relating to a Registration
Statement in conformity with written information pertaining to such Holder and
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein and; provided further, however, that this indemnity agreement
will be in addition to any liability which the Company may otherwise have to
such Indemnified Party. The Company shall also indemnify underwriters, if any,
and each person who controls such underwriters within the meaning of the
Securities Act or the Exchange Act to the same extent as provided above with
respect to the indemnification of the Indemnified Parties.

(b) Each Holder, severally and not jointly, will indemnify and hold harmless the
Company and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act from and against any losses, claims,
damages or liabilities or any actions in respect thereof, to which the Company
or any such controlling person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages, liabilities
or actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement or prospectus
or in any amendment or supplement thereto or in any preliminary prospectus
relating to a Registration Statement, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, but in each case only to the extent that
the untrue statement or omission or alleged untrue statement or omission was
made in conformity with written information pertaining to such Holder and
furnished to the

 

14



--------------------------------------------------------------------------------

Company by or on behalf of such Holder specifically for inclusion therein;
provided, however, that the aggregate liability of each Holder hereunder shall
be limited to the net proceeds received by such Holder from the sale of such
Registrable Securities pursuant to such Registration Statement; and, subject to
the limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act for any legal or other
expenses reasonably incurred by the Company or any such controlling person in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. Each Holder shall also provide customary indemnities
to underwriters and each person who controls any of such underwriters within the
meaning of the Securities Act or the Exchange Act to the same extent as provided
above with respect to the indemnification of the Company.

(c) Promptly after receipt by an indemnified party under this Section 8.8 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 8.8, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in subsection (a) or (b) above. In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense thereof
the indemnifying party will not be liable to such indemnified party under this
Section 8.8 for any legal or other expenses. An indemnifying party that elects
not to assume the defense in any such action brought against an indemnified
party shall not be under an obligation to pay the fees and expenses of more than
one counsel for all parties. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes an unconditional release of such
indemnified party that is reasonably satisfactory to such indemnified party from
all liability on any claims that are the subject matter of such action, and does
not include a statement as to or an admission of fault.

(d) If the indemnification provided for in this Section 8.8 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the sale of the Warrant Shares, pursuant to
the Registration Statement, or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party on the
one hand and the indemnified party on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid by an indemnified party as a result
of the losses, claims, damages or liabilities referred to in the first sentence
of this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject

 

15



--------------------------------------------------------------------------------

of this subsection (d). Notwithstanding any other provision of this
subsection (d), the Holders of the Registrable Securities shall not be required
to contribute any amount in excess of the amount by which the net proceeds
received by such Holders from the sale of the Warrant Shares, net of the
Exercise Price, pursuant to a Registration Statement exceeds the amount of
damages which such Holders have otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this
subsection (d), each person, if any, who controls such indemnified party within
the meaning of the Securities Act or the Exchange Act shall have the same rights
to contribution as such indemnified party and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act shall
have the same rights to contribution as the Company.

(e) The agreements contained in this Section 8.8 shall survive the sale of the
Warrant Shares pursuant to a Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this Warrant
or any investigation made by or on behalf of any indemnified party.

9. Restrictions on Transfer.

9.1 Notice of Proposed Transfer. Prior to any transfer of any securities which
are not registered under an effective registration statement under the
Securities Act (“Restricted Securities”), which transfer may only occur if there
is an exemption from the registration provisions of the Securities Act and all
other applicable securities laws, the Holder shall give written notice to the
Company of the Holder’s intention to effect a transfer. The following provisions
shall apply to any proposed transfer of Restricted Securities:

(a) If in the opinion of counsel for the Holder reasonably satisfactory to the
Company the proposed transfer may be effected without registration of the
Restricted Securities under the Securities Act, the Holder shall thereupon be
entitled to transfer the Restricted Securities in accordance with the terms of
the notice delivered by the Holder to the Company. Each certificate representing
the Restricted Securities issued upon or in connection with any transfer shall
bear the restrictive legends required by Section 9.2 hereof.

(b) If the opinion called for in (a) above is not delivered, the Holder shall
not be entitled to transfer the Restricted Securities until either: (i) receipt
by the Company of a further notice from such Holder pursuant to the foregoing
provisions of this Section 9.1 and fulfillment of the provisions of clause
(i) above, or (ii) such Restricted Securities have been effectively registered
under the Securities Act.

9.2 Restrictive Legends. This Warrant, each Warrant issued upon transfer or in
substitution for this Warrant pursuant to Section 10 hereof, each certificate
for Common Stock issued upon the exercise of the Warrant and each certificate
issued upon the transfer of any such Common Stock shall be (a) transferable only
upon satisfaction of the conditions specified above and (b) stamped or otherwise
imprinted with a legend reflecting the restrictions on transfer required under
the Securities Act or other applicable securities laws.

9.3 Termination of Restrictions. The restrictions imposed by this Section 9 upon
the transferability of Restricted Securities shall cease and terminate as to any
particular Restricted Securities: (a) which shall have been effectively
registered under the Securities Act, or (b) when such restrictions are no longer
required in order to insure compliance with the Securities Act or Section 10
hereof. Whenever

 

16



--------------------------------------------------------------------------------

such restrictions shall cease and terminate as to any Restricted Securities, the
Holder thereof shall be entitled to receive from the Company, without expense
(other than applicable transfer taxes, if any), new securities of like tenor not
bearing the applicable legends required by Section 9.1 hereof or otherwise.

10. Ownership, Transfer, Sale and Substitution of Warrant.

10.1 Ownership of Warrant. The Company may treat any Person in whose name this
Warrant is registered in the Warrant Register maintained pursuant to
Section 10.2(b) hereof as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, except that, if and when any Warrant
is properly assigned in blank, the Company may (but shall not be obligated to)
treat the bearer thereof as the owner of such Warrant for all purposes,
notwithstanding any notice to the contrary. Subject to Sections 9 and 10 hereof,
this Warrant, if properly assigned, may be exercised by a new holder without a
new Warrant first having been issued.

10.2 Office; Exchange of Warrant.

(a) The Company will maintain its principal office or at such other offices as
set forth in the Company’s most current filing (as of the date notice is to be
given) under the Exchange Act or as the Company otherwise notifies the Holder.

(b) The Company shall cause to be kept at its office maintained pursuant to
Section 10.2(a) hereof a Warrant Register for the registration and transfer of
the Warrant. The name and address of the holder of the Warrant, the transfers
thereof and the name and address of the transferee of the Warrant shall be
registered in such Warrant Register. The Person in whose name the Warrant shall
be so registered shall be deemed and treated as the owner and holder thereof for
all purposes of this Warrant, and the Company shall not be affected by any
notice or knowledge to the contrary.

(c) Upon the surrender of this Warrant, properly endorsed, for registration of
transfer or for exchange at the office of the Company maintained pursuant to
Section 10.2(a) hereof, the Company at its expense will (subject to compliance
with Section 9 hereof, if applicable) execute and deliver to or upon the order
of the Holder thereof a new Warrant of like tenor, in the name of such holder or
as such holder (upon payment by such holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face thereof for the number of
shares of Common Stock called for on the face of the Warrant so surrendered
(after giving effect to any previous adjustment(s) to the number of Warrant
Shares).

10.3 Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, upon
delivery of indemnity reasonably satisfactory to the Company in form and amount
or, in the case of any mutilation, upon surrender of this Warrant for
cancellation at the office of the Company maintained pursuant to Section 10.2(a)
hereof, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor and dated the date hereof.

10.4 Opinions. In connection with the sale of the Warrant Shares by the Holder,
the Company agrees to cooperate with the Holder, and at the Company’s expense,
have its counsel provide any legal opinions required to remove the restrictive
legends from the Warrant Shares in connection with a sale, transfer or legend
removal request of Holder.

11. No Rights or Liabilities as Shareholder. No Holder shall be entitled to vote
or receive dividends or be deemed the holder of any shares of Common Stock or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a shareholder
of the Company or any

 

17



--------------------------------------------------------------------------------

right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or (subject to
Section 4.4) to receive dividends or subscription rights or other similar rights
until the Warrant shall have been exercised, as provided herein. The Holder will
not be entitled to share in the assets of the Company in the event of a
liquidation, dissolution or the winding up of the Company until the Warrant
shall have been exercised, as provided herein.

12. Notices. Any notice or other communication in connection with this Warrant
shall be given in writing and directed to the parties hereto as follows: (a) if
to the Holder, to Wachovia Investment Holdings, LLC, One Wachovia Center, TW-10,
301 South College Street, Charlotte, NC 28288, Attention: Conduit
Administration; or (b) if to the Company, to the attention of its Chief
Financial Officer at its office maintained pursuant to Section 10.2(a) hereof;
provided, that the exercise of the Warrant shall also be effected in the manner
provided in Section 3 hereof. Notices shall be deemed properly delivered and
received when delivered to the notice party (i) if personally delivered, upon
receipt or refusal to accept delivery, (ii) if sent via facsimile, upon
mechanical confirmation of successful transmission thereof generated by the
sending telecopy machine, (iii) if sent by a commercial overnight courier for
delivery on the next Business Day, on the first Business Day after deposit with
such courier service, or (iv) if sent by registered or certified mail, five
(5) Business Days after deposit thereof in the U.S. mail.

13. Payment of Taxes. The Company will pay all taxes and other governmental
charges attributable to the issuance of shares of Common Stock underlying this
Warrant upon exercise of this Warrant; provided, however, that the Company shall
not be required to pay any tax which may be payable in respect of any transfer
involved in the transfer or registration of this Warrant or any certificate for
shares of Common Stock underlying this Warrant in a name other than of the
Holder. The Holder is responsible for all other tax liability that may arise as
a result of holding or transferring this Warrant or receiving shares of Common
Stock underlying this Warrant upon exercise hereof.

14. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. The section headings in this Warrant
are for purposes of convenience only and shall not constitute a part hereof.
Each of the Company and the Holder hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Warrant, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect to any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in the any other
manner provided by law. Each of the Company and the Holder hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action, or proceeding arising out of or relating to this Warrant in
any New York State or Federal court sitting in New York City. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first above written.

 

AMERICREDIT CORP. By:  

 

Name:   J. Michael May Title:   Executive Vice President   Chief Legal Officer
and Secretary

 

19



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF EXERCISE NOTICE

[To be executed only upon exercise of Warrant]

To AmeriCredit Corp.:

The undersigned registered holder of the within Warrant hereby irrevocably
exercises the Warrant pursuant to Section 3.1 of the Warrant with respect to
                                                  Warrant Shares, at an exercise
price per share of $13.55, and requests that the certificates for such Warrant
Shares be issued, subject to Sections 9 and 10 of the Warrant, in the name of,
and delivered to:

 

 

 

 

 

The undersigned is hereby making payment for the Warrant Shares in the following
manner: [check one]

[  ] by cash in accordance with Section 3.1(b) of the Warrant

[  ] via cashless exercise in accordance with Section 3.1(c) of the Warrant

The undersigned hereby represents and warrants that it is, and has been since
its acquisition of the Warrant, the record and beneficial owner of the Warrant.

Dated:                                 

 

 

Print or Type Name  

 

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)

 

(Street Address)  

 

(City) (State) (Zip Code)  

 

A-1